Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 12, 41, 44-45, and 56-62 are pending. .Claims 2-11, 13-40, 42-43, 46-55 are canceled. Claims 1, 12, 41, 44, 45, 56-58, and 61-62 are under examination. 

Action Summary
Claims 1, 12, 41, 44, and 56-58 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives are withdrawn in light of the claim amendment. 
Claims 1, 12, 41, 44, and 56-58 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withddranw in light of the claim amendment. 
Claim 1 iejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light the claim amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: a search of the broad claimed conjugate of the formula (III) did not identify any prior art except McKenna et al. (US2013/0203998 A1) as the closest prior art. McKemma et al. teaches compounds and methods of phosphonates and linkers, that are useful as carriers for imaging agents and useful . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 12, 41, 44, 45, 56-58, and 61-62 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/             Primary Examiner, Art Unit 1628